Exhibit 10.1



2006 Annual Incentive Program Summary

Magellan's 2006 annual incentive program has been established to motivate
individual activities that will improve the overall performance of the company.
Metrics have been identified and targets set in several performance categories,
including financial, operational, environmental and safety categories. In
addition, a funding metric has been established that sets a floor of performance
for the partnership below which no payout for any metric will be made. This
mechanism reflects the view of management that it is inappropriate to pay
bonuses if the overall cash generation of Magellan drops very significantly for
any reason.



The 2006 program payout will be based on a combination of:

Partnership performance

Individual performance



Threshold, target and stretch levels of achievement have been set for each
metric. Payouts under the plan begin after the threshold level of performance is
achieved. Target payout occurs when results reach targeted performance
expectations and the maximum payout occurs if results reach the stretch targets.

Payouts at the target performance level are based on a percentage of employee
eligible earnings. Eligible earnings include regular base pay and eligible
overtime pay for the period in which an employee is a participant in the
program, including, but not limited to, hours worked during a normal workday,
paid time off, short term disability, holiday pay, jury duty pay, bereavement
pay and shift differentials.



If target performance is achieved, 100% of the calculated payout is eligible to
be paid under the program. If stretch performance is achieved, 200% of the
calculated payout is eligible to be paid. The calculated payout percentage for
performance between threshold and target, or between target and stretch, will be
prorated.

Fifty percent (50%) of the calculated payout is subject to a personal
performance adjustment. The personal performance adjustment applied to that 50%
of the calculated payment can range from 0% of that 50% to 200% of that 50%.



Eligible employees begin participating in the program on the first day of
employment in the program year. To be eligible to receive an award, an employee
must be employed during the program year including the last day of the program
year and through the time the award is actually paid. Exceptions to this
requirement will be made where a participant's employment is terminated as a
result of retirement or death, or the participant becomes eligible for long-term
disability after the first day of the program year but before the award is paid.
Such employees will be eligible for a prorated award based on the portion of the
year worked prior to the employment termination event. A participant whose
employment is terminated anytime prior to the distribution of the award under
any other circumstances is not eligible for an award.